Citation Nr: 1735628	
Decision Date: 08/28/17    Archive Date: 09/06/17

DOCKET NO.  14-26 639	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel




INTRODUCTION

The Veteran had active service from February 1958 to April 1962.  The Veteran died in August 2010; the appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This matter was previously remanded by the Board in May 2016.


FINDINGS OF FACT

1.  The Veteran died in August 2010 and the cause of death was metastatic lung cancer.  

2.  The evidence is in equipoise as to whether the cause of the Veteran's death is etiologically related to conceded asbestos exposure in service.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have been met.  38 U.S.C.A. §§ 1110 , 1112, 1310, 1318, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5 , 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Because the appellant's claim for service connection for the Veteran's cause of death is being granted any error as to the duty to notify and assist is harmless error.

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability. 38 U.S.C.A. § 1310 ; 38 C.F.R. § 3.5.  The death of a veteran will be considered to have been due to a service-connected disability where the evidence establishes that a disability was either the principal or the contributory cause of death. 38 C.F.R. §  3.312 (a).  

A principal cause of death is one which, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto. 38 C.F.R. §  3.312 (b).  A contributory cause of death is one which contributed substantially or materially to cause death, or aided or lent assistance to the production of death.  See 38 C.F.R. §  3.312 (c).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1). 

Determinations as to whether service connection may be granted for a disability that caused or contributed to a veteran's death are based on the same statutory and regulatory provisions that generally govern determinations of service connection. See 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

 Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran's certificate of death shows that he died in August 2010 and lists the immediate cause of death as metastatic lung cancer.  The death certificate noted that tobacco use contributed to death.  

As noted in the Statement of the case, the Veteran's personnel file shows that he was a Fireman, Machinist's Mate and Machinist's Mate Fireman aboard multiple Navy ships. The VA Memorandum regarding asbestos claims lists the job of Fireman as having a high probability of exposure to asbestos and the job of Machinist's Mate as having a probable exposure to asbestos.  The Veteran's exposure to asbestos was conceded.  

An April 2013 VA opinion concluded that the Veteran's lung cancer was less likely as not incurred in or caused by the claim in-service injury, event, or illness.  The VA examiner opined, based on a review of medical records and medical literature, that the Veteran's lung cancer was related to his cigarette smoking, which was the primary risk factor for the development of lung cancer, and less likely than not related to his history of in-service asbestos exposure as suggested by CT scan.  

An August 2013 VA opinion also acknowledged that the Veteran's CT scan was consistent with asbestos exposure, but stated that such findings were not extensive enough in the lungs to interfere significantly with respiratory function; therefore, the examiner opined that it was less likely as not that the Veteran's active service contributed materially or substantially his death; rather, the examiner noted that tobacco use is the number one cause of lung cancer and statistically this is more significant as contributing to the Veteran's death.  The same VA examiner rendered an addendum opinion later that same month that the Veteran's cigarette smoking would be the major contributor to his death and asbestos would be expected to play not more than a small role, much less than 25 percent; therefore, asbestos exposure was less likely as not to play more than a casual role in contributing to the Veteran's death.  

As noted within the May 2016 Board remand, the August 2013 VA physician did not provide a complete rationale for the opinion that asbestos exposure did not play more than a casual role in contributing to the Veteran's death or fully address whether his exposure to asbestos caused or contributed to the Veteran's lung cancer.  Therefore, in July 2016, VA obtained an additional medical opinion regarding the appellant's claim.  

The July 2016 VA examination report notes the examiner's review of the claims file and previous April 2013 and August 2013 VA opinions, as well as the VA guidance referenced by the appellant that "current smokers who have been exposed to asbestos face an increased risk of developing bronchial cancer."  See M21-1 Adjudication Procedures Manual, Part IV, Subpart ii, Chapter 2, Section C, Paragraph 2.c, Prevalence of specific diseases resulting from exposure to Asbestos.  The examiner indicated that the Veteran's available medical records reveal diagnosis of Well Differentiated Adenocarcinoma of Right Upper Lobe (page 67 of 72). It was noted that ta July 2010 Veteran's CT Scan of Lung  revealed Pleural based calcifications possibly secondary to Asbestos Exposure and that the Veteran had a history of 50 pack tobacco smoking.  It was noted that the death certificate revealed Metastatic Lung Cancer is the cause of the death.  

The examiner also referenced recent UpToDate medical reference material as follows:

A number of environmental and lifestyle factors have been associated with the subsequent development of lung cancer, of which cigarette smoking is the most important.

Asbestos - Asbestos exposure is an established risk factor for lung cancer.
Patients with asbestos exposure complicated by interstitial fibrosis (i.e,
asbestosis) are much more likely to develop lung cancer than patients with
asbestos exposure alone.

Occupational exposure - There is a clear association with occupational exposure to asbestosis and the subsequent development of lung cancer. The risk of lung cancer is dose-dependent but varies according to the type of asbestos fiber. For a given level of exposure, the risk appears to be considerably higher for workers exposed to amphibole fibers than for those exposed to chrysotile fibers. Tobacco smokers exposed to asbestos have a greatly increased risk of lung cancer, in addition to mesothelioma.

The examiner ultimately opined that the Veteran's lung cancer (which is also cause of his death) was "as likely as not related" to exposure to asbestos during his active military service.  

The Board finds that the evidence of record in this case is in equipoise and that service connection for the cause of the Veteran's death is warranted.  The evidence of record includes the negative VA opinions of April and August 2013 which determined that the Veteran's lung cancer was not solely due to conceded asbestos exposure in service.  The August 2013 opinion noted that the Veteran's cigarette smoking would be the major contributor to his death and asbestos would be expected to play not more than a small role, much less than 25 percent; therefore, asbestos exposure was less likely as not to play more than a casual role in contributing to the Veteran's death.  However, as noted by the Board in the May 2016 remand, the examiner did not provide a complete rationale and the Board  determined an additional opinion was required.  The July 2016 opinion includes a discussion of the evidence, including the previous VA opinions and also includes a  discussion of additional medical reference information as part of the rationale provided for the positive opinion.  The Board finds that the July 2016 medical opinion is competent and probative and that the evidence is at least in equipoise as to whether the Veteran's death is related to service.  The examiner concluded that the Veteran's lung cancer which caused his death is as likely as not related to conceded exposure to asbestos during his active military service.  For these reasons, and resolving reasonable doubt in the appellant's favor, the Board finds that the criteria for service connection for cause of the Veteran's death have been met. 38 U.S.C.A. § 5107  (b); 38 C.F.R. § 3.102 .


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


